Citation Nr: 0607024	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for recurrent 
dislocation of the right shoulder with post-traumatic 
degenerative joint disease, prior to August 12, 2004.

2.  Entitlement an evaluation in excess of 20 percent for 
recurrent dislocation of the right shoulder with post-
traumatic degenerative joint disease, from August 12, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for an increased 
evaluation for a service-connected right shoulder disability 
and continued the previously assigned noncompensable 
evaluation.  By rating action in February 2005, the RO 
increased the evaluation to 20 percent, effective from August 
12, 2004.

The Board notes that additional evidence was received into 
the record in September 2005, following certification of the 
appeal to the Board, which has not been considered by the RO.  
There was no waiver of RO consideration of the additional 
evidence.  However, inasmuch as the additional evidence is 
not germane to the issues on appeal, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  Prior to August 12, 2004, the competent evidence of 
record demonstrates that the veteran's right shoulder 
disability was manifested by complaints of pain without 
limitation of range of motion.

2.  From August 12, 2004, the competent evidence of record 
demonstrates that the veteran's right shoulder disability is 
manifested by abduction of 80 degrees and pain, weakness, 
fatigability, and lack of endurance.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for recurrent 
dislocation of the right shoulder with post-traumatic 
degenerative joint disease, prior to August 12, 2004, have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.31, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for recurrent dislocation of the right shoulder with post-
traumatic degenerative joint disease from August 12, 2004, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a January 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's January 2002 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the April 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Moreover, 
the RO, in an April 2004 letter, specifically requested that 
the veteran submit any evidence in his possession that 
pertained to the claim.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment records and examination reports.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.   Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.


Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation, where abduction is to 60 degrees 
and the veteran can reach his mouth and head, warrants a 30 
percent rating for the major arm.  Intermediate ankylosis of 
the scapulohumeral articulation between favorable and 
unfavorable warrants a 40 percent rating for the major arm.  
Unfavorable ankylosis of the scapulohumeral articulation 
where abduction is limited to 25 degrees from the side 
warrants a 50 percent rating for the major arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5200 (2005).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the major or minor arm is limited at the 
shoulder level.  A 30 percent rating is warranted where 
motion of the major arm is limited to midway between the side 
and shoulder level.  A 40 percent rating is warranted where 
motion of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the major arm where there is malunion of the 
humerus with moderate deformity.  A 20 percent evaluation is 
also warranted for the major arm if there is recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation is warranted for the major arm if 
there is recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
30 percent evaluation is also warranted for the major arm 
where there is a malunion of the humerus with marked 
deformity.  A 50 percent evaluation is warranted for the 
major arm where there is fibrous union of the humerus.  A 60 
percent evaluation would be in order for the major arm for 
nonunion of the humerus (flail joint), and an 80 percent 
evaluation would be in order for the major arm for loss of 
head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).  

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for the major upper extremity for 
dislocation of the clavicle or scapula, or for nonunion of 
the clavicle or scapula with loose movement.  The disability 
may also be rated based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2005).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 38 
C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidexterous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2005).

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
right shoulder disability, on December 18, 2001 and 
therefore, the rating period for consideration on appeal 
begins on December 18, 2000.  The June 2002 rating decision 
on appeal continued the previously assigned noncompensable 
evaluation then in effect.  However, a later February 2005 
rating decision increased the veteran's disability rating to 
20 percent, effective August 12, 2004.

1.  Prior to August 12, 2004

As explained above, a noncompensable evaluation is in effect 
prior to August 12, 2004.  During this time the veteran's 
right shoulder was rated under Diagnostic Code 
5203(impairment of clavicle or scapula).  In order for the 
veteran, who is right hand dominant, to achieve a compensable 
evaluation under this Diagnostic Code, the evidence must show 
malunion, nonunion, or dislocation of the clavicle or 
scapula.  However, the evidence of record, while showing a 
history of right shoulder dislocations, does not demonstrate 
that the veteran currently experienced shoulder dislocation, 
or nonunion or malunion of the clavicle or scapula.  In fact, 
on VA examination in January 2002, the veteran reported that 
he had not experienced any episodes of dislocation or 
recurrent subluxation.  Therefore, the Board concludes that 
the veteran is not entitled to a compensable evaluation under 
this Diagnostic Code.



The Board has considered other potentially applicable 
diagnostic codes.  A 20 percent evaluation is warranted under 
38 C.F.R. § 4.71a Diagnostic Code 5201 (limitation of arm 
movement) where the arm is limited in motion at shoulder 
level.  However, on VA outpatient treatment in February 2001, 
the examiner reported that the veteran had good range of 
motion.  Significantly, on VA examination in January 2002, 
the veteran could abduct and forward flex to 180 degrees, 
which the Board notes are considered to be full ranges of 
motion.  Therefore, a higher evaluation is not warranted 
under this diagnostic code.

Additionally, as the evidence of record does not demonstrate 
that the veteran has any impairment of the humerus or 
ankylosis of the scapulohumeral articulation, a compensable 
evaluation is not warranted under either Diagnostic Code 5200 
(ankylosis of the scapulohumeral articulation) or Diagnostic 
Code 5202 (other impairment of the humerus).

The record demonstrates that the veteran experienced some 
functional limitation due to pain.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§ § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that there has been no demonstration, 
by competent clinical evidence, that the veteran's 
symptomology warrants a higher evaluation under Diagnostic 
Code 5200, 5201, 5202, or 5203.

Therefore, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
disability at issue prior to August 12, 2004.

2.  From August 12, 2004

As explained above, a 20 percent evaluation is in effect from 
August 12, 2004.  
The Board observes that the veteran is currently evaluated 
under Diagnostic Code 5201.  However, a higher rating is not 
available to the veteran under this Diagnostic Code, as the 
evidence of record does not show that the veteran's right arm 
is limited in motion to midway between the side and shoulder 
level.  In fact, on examination in August 2004, the veteran 
had right shoulder flexion to 70 degrees and could abduct his 
right arm to 80 degrees.  The Board notes that these findings 
are well past the level of arm motion limitation necessary 
for a 30 percent evaluation.

The Board has also considered other potentially applicable 
Diagnostic Codes.  However, a 20 percent evaluation is the 
maximum schedular evaluation assignable under Diagnostic Code 
5203.  Further, as the evidence of record does not document 
ankylosis of the scapulohumeral articulation, an increased 
evaluation is not available under Diagnostic Codes 5200.  

Additionally, although the evidence of record establishes 
that the veteran had a past history of dislocation, there is 
no evidence that the veteran experienced recurrent 
dislocation with guarding all of arm movements.  The evidence 
also fails to show that there is a malunion of the veteran's 
humerus that is manifested by a marked deformity.  Therefore, 
the Board concludes that the veteran is entitled to a higher 
evaluation under Diagnostic Code 5202.

The Board notes that the August 2004 examination establishes 
that the veteran experienced weakness, fatigability, and lack 
of endurance.  However, even with consideration under the 
criteria set forth in 38 C.F.R. § § 4.40 and 4.45 and Deluca 
v. Brown, 8 Vet. App. 202 (1995), the Board finds that there 
has been no demonstration, by competent clinical evidence, 
that the veteran's symptomology warrants a higher evaluation 
under Diagnostic Code 5200, 5201, 5202, or 5203.

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
disability at issue, from August 12, 2004.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to a compensable evaluation for recurrent 
dislocation of the right shoulder with post-traumatic 
degenerative joint disease, prior to August 12, 2004, is 
denied.

Entitlement an evaluation in excess of 20 percent for 
recurrent dislocation of the right shoulder with post-
traumatic degenerative joint disease, from August 12, 2004, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


